Citation Nr: 0520243	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland 
California.  The veteran testified the undersigned at a 
hearing held at the RO in March 2004.  In November 2004, the 
Board remanded the case for development, and it has now been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to deicide the appeal has been 
obtained; the veteran has notice of evidence needed to 
substantiate his claim and notice of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence that he has not 
submitted to VA.  

2.  The veteran's service-connected bilateral hearing loss 
was manifested by letter designation A hearing impairment in 
the right ear and letter designation D hearing impairment in 
the left ear in 1986 and 1987; his bilateral hearing loss was 
manifested by Level II hearing impairment in the right ear 
and Level IV hearing impairment in the left ear in 1991; and 
the respective levels were Level III in the right ear and 
Level VI in the left ear in 2001, Level I in the right ear 
and Level VI in the left ear in 2003, and Level II in the 
right ear and Level VII in the left ear in 2005.  

3.  The evidence does not demonstrate that the veteran's 
bilateral hearing loss results in frequent periods of 
hospitalization or produces marked interference with 
employment.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met at any time 
since the effective date of service connection in December 
1985.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.85, 4.86 (2004); 38 C.F.R. 
§§ 4.85, 4.87 (1988); 38 C.F.R. §§ 4.85, 4.87 (1986).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The November 2001 rating decision, the December 2002 
statement of the case (SOC), and the March 2005 supplemental 
statement of the case (SSOC), and the September 2001 VCAA 
letter, apprised the veteran of the information and evidence 
needed to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.

In particular, the RO sent a letter to the veteran in 
September 2001, which informed him of the enactment of the 
VCAA.  This letter advised the veteran to identify any 
evidence showing treatment for his service-connected left ear 
hearing loss and advised him that to establish entitlement to 
an increased disability evaluation, the evidence must show 
that the disability became worse or increased in severity.  
He was also advised that if he wanted to reopen his 
previously denied claim for service connection for right ear 
hearing loss, he should tell the RO and VA would send him a 
development letter on that issue.  The letter informed him 
what evidence VA would obtain and what evidence he should 
provide with respect to an increased rating.  The RO also 
notified the veteran that he would be scheduled for a VA 
examination.  The letter further informed him that VA would 
obtain VA records, and other pertinent federal records he 
identified.  

While the September 2001 letter was regarding an increased 
rating for the veteran's then-service-connected left ear 
hearing loss, and not specifically for a rating in excess of 
10 percent for bilateral hearing loss, the Board's decision 
to proceed in adjudicating this claim does not, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Pursuant to VAOPGCPREC 8-03, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran took issue with the initial 
rating assigned for his bilateral sensorineural hearing loss 
in his December 2001 notice of disagreement (NOD).

According to VAOPGCPREC 8-03, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a SOC if the disagreement is not resolved.  The RO 
properly issued a December 2002 SOC, which contained the 
pertinent criteria for establishing an increased rating for 
bilateral sensorineural hearing loss, the new issue.  As 
such, the Board finds that the duty to assist and notice 
provisions of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a 
notification letter was sent in September 2001, and service 
connection was established for bilateral hearing loss in the 
rating decision dated in November 2001.  Hence, there has 
been no Pelegrini violation.  

In Pelegrini, the Court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The veteran 
submitted evidence following the March 2004 hearing and 
although invited to do so, he has not identified or submitted 
any additional evidence in support of his claim.  It is the 
opinion of the Board that the veteran has been given VCAA-
content complying notice in this case.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records and VA progress notes 
and examination reports are in the file.  In addition, as 
noted above, the veteran testified before the undersigned at 
the March 2004 hearing held at the RO.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  In a claim 
for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Background and analysis

Historically, service connection was awarded for bilateral 
sensorineural hearing loss in the November 2001 rating 
decision effective from December 1985.  The veteran disagreed 
with the initial 10 percent evaluation for his bilateral 
hearing loss and initiated the instant appeal.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
service-connected bilateral hearing does not meet or 
approximate the criteria for a rating in excess of the 
currently assigned 10 percent rating.  In this regard, VA 
outpatient records show that when the veteran was seen at an 
ear, nose, and throat (ENT) clinic in March 1986, he was 
noted to have severe hearing loss, and it was noted that 
papers were to be submitted to the San Francisco VA hospital 
for hearing aids as soon as possible.  

At a VA audiological evaluation in May 1986, pure tone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
40
75
LEFT
60
55
55
--
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 80 percent in the left ear.  The 
audiologist reported that the speech reception threshold was 
24 db for the right ear and 58 db for the left ear.  ENT 
examination indicated high-frequency neurosensory hearing 
loss in both ears, but particularly in the right ear with 
mixed hearing loss in the left ear.  The ENT physician said 
that a hearing aid evaluation would be beneficial and that 
the veteran would do well with a hearing aid.  

During 1986 and most of 1987, the severity of hearing loss 
was determined by results of controlled speech reception 
tests or by the results of pure tone eudiometry tests.  If 
speech reception tests were used, a literal designation of 
impaired efficiency (those levels being designated A, B, C, 
D, E, or F) was to be determined from 38 C.F.R. § 4.87, Table 
VI, by intersecting a horizontal row appropriate for 
percentage of discrimination and a vertical column 
appropriate to the speech reception decibel loss.  38 C.F.R. 
§ 4.85 (1986).  If the results of pure tone audiometry were 
used, the equivalent literal designation for each ear was 
ascertained from 38 C.F.R. § 4.87, Table VII.  For either 
method, i.e., speech reception tests or pure tone audiometry, 
the percentage evaluation was to be found from Table VII by 
intersecting horizontal rows and columns appropriately.  
38 C.F.R. § 4.85(b) (1986).  The frequencies considered in 
the regulation were 500, 1,000, and 2,000 Hz.  38 C.F.R. 
§ 4.85 (1986).  

Applying the values from the May 1986 examination to the 
rating criteria in effect at that time results in a letter 
designation A for the right ear and letter designation D for 
the left ear, which translates to a 10 percent rating.  
38 C.F.R. § 4.87 (1986).  

The following results were obtained at a VA audiogram in May 
1987, and pure tone thresholds, in decibels (db), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
30
90
LEFT
65
65
60
--
65

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 88 percent in the left ear.  
The audiologist reported that speech reception threshold was 
25 db in the right ear and 60 db in the left ear.  The 
audiologist commented that there was precipitous, high 
frequency sensornerural hearing loss at 4000 Hz and higher in 
the right ear.  She also commented that the left ear showed 
moderate, mixed loss, status post mastoidectomy.  

Applying the values from the May 1987 examination to the 
rating criteria in effect at that time results in a letter 
designation A for the right ear and letter designation D for 
the left ear, which translates to a 10 percent rating.  
38 C.F.R. § 4.86 (1986).  

The following results were obtained at a VA audiogram in 
November 1987, and pure tone thresholds, in decibels (db), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
30
85
LEFT
70
55
60
55
65

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 86 percent in the left ear.  
The audiologist reported that speech reception threshold was 
26 db in the right ear and 60 db in the left ear.  The 
physician who performed an ENT examination in November 1987 
noted that the veteran had had a hearing aid for the past 
year and felt it had helped him significantly.  

Applying the values from the November 1987 examination to the 
rating criteria in effect at that time results in a letter 
designation A for the right ear and letter designation D for 
the left ear, which translates to a 10 percent rating.  
38 C.F.R. § 4.87 (1987).  

In November 1987, the regulations were revised, and 
evaluation of hearing impairment was to be made by 
examination using controlled speech discrimination tests 
together with the results of puretone audiometry and a new 
Table VI.  The percentage evaluation was to be found from a 
new Table VII, which shows percentage evaluations and 
diagnostic codes from 6100 to 6110.  A new Table VIa provided 
numeric designations based solely on puretone averages and 
was for application only when certified necessary by the 
chief of the audiology clinic.  38 C.F.R. § 4.85 (1988).  The 
frequencies considered for rating purposes were 1,000, 2,000, 
3,000 and 4,000 Hz.  VA regulations - Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 
(Dec. 7, 1987).  The Rating Schedule established 11 levels of 
hearing impairment, with least impairment at Level I, to 
greatest impairment at Level XI.  38 C.F.R. § 4.87, Table VI 
(1988).  

The following results were obtained at a VA audiogram in July 
1991, and pure tone thresholds, in decibels (db), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
25
35
75
LEFT
70
60
70
75
75

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 80 percent in the left ear.  
Pure tone averages for 1,000, 2,000, 3,000, and 4,000 Hz were 
44 db in the right ear and 70 db in the left ear.  These 
values qualify as Level II hearing impairment in the right 
ear and Level IV hearing impairment in the left ear, which 
translates into a noncompensable rating.  38 C.F.R. § 4.87 
(1988).  

Effective June 10, 1999, the criteria for evaluating hearing 
loss were amended again.  Effective that date and to the 
present, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 
55 decibels or more, the rating specialist must determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2004).  Also effective June 10, 1999, 
and to the present, when the pure tone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz, the Roman numeral designation for hearing 
impairment will be selected from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2004).  

The following results were obtained at a VA audiogram in 
October 2001, and pure tone thresholds, in decibels (db), 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
45
70
100
LEFT
70
70
75
70
85

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and 88 percent in the left ear.  
Pure tone averages for 1,000, 2,000, 3,000, and 4,000 Hz were 
70 db in the right ear and 75 db in the left ear.  Using 
Table VI, these values qualify as Level III hearing 
impairment in the right ear and Level III hearing impairment 
in the left ear.  As left ear measurements show the puretone 
threshold is greater than 55 db at each of the frequencies 
1,000, 2,000, 3,000, and 4,000 Hz, the use of Table VIA is to 
the advantage of the veteran and results in a value of 
Level VI in the left ear.  Level III hearing impairment in 
the right ear and Level VII hearing impairment in the left 
ear warrants a 10 percent rating.  38 C.F.R. §§ 4.85, 4.86 
(2004).  

The following results were obtained at a VA audiogram in 
February 2003, and pure tone thresholds, in decibels (db), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
25
60
100
LEFT
80
75
65
70
95

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 84 percent in the left ear.  
Pure tone averages for 1,000, 2,000, 3,000, and 4,000 Hz were 
56 db in the right ear and 76 db in the left ear.  Using 
Table VI, these values qualify as Level I hearing impairment 
in the right ear and Level III hearing impairment in the left 
ear.  As left ear measurements show the puretone threshold is 
greater than 55 db at each of the frequencies 1,000, 2,000, 
3,000, and 4,000 Hz, the use of Table VIA is to the advantage 
of the veteran and results in a value of Level VI in the left 
ear.  Level I hearing impairment in the right ear and Level 
VI hearing impairment in the left ear does however warrant no 
more than a noncompensable rating.  

The following results were obtained at a VA audiogram in 
March 2005, and pure tone thresholds, in decibels (db), were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
70
100
LEFT
75
75
65
80
100

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 80 percent in the left ear.  
Pure tone averages for 1,000, 2,000, 3,000, and 4,000 Hz were 
56 db in the right ear and 80 db in the left ear.  Using 
Table VI, these values qualify as Level II hearing impairment 
in the right ear and Level V hearing impairment in the left 
ear.  As left ear measurements show the puretone threshold is 
greater than 55 db at each of the frequencies 1,000, 2,000, 
3,000, and 4,000 Hz, the use of Table VIA is to the advantage 
of the veteran and results in a value of Level VII in the 
right ear.  Level II hearing impairment in the right ear and 
Level VII hearing impairment in the left ear warrants a 
10 percent rating.  

The Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 
10 percent evaluation for bilateral hearing loss is 
appropriate, and there is no basis for a higher evaluation at 
any time during the rating period starting from the effective 
date of the initial 10 percent rating for bilateral hearing 
loss in December 1985.  

The Board notes that prior to the date of the November 2001 
rating decision, service connection had previously been in 
effect for left ear hearing loss and that a 10 percent rating 
was in effect for hearing loss throughout the period.  The 
application of the test results for discrimination values and 
puretone thresholds for both ears does not, however, result 
in a higher rating than the 10 percent rating already 
received for hearing loss when only left ear hearing 
impairment was service connected.  

The Board further notes that application of the July 1991 
test results to the rating criteria that had become since the 
previous examinations that supported a 10 percent rating for 
bilateral hearing loss would result in no more than a 
noncompensable rating under the criteria then in effect.  
That is, under the rating criteria issued in November 1987, 
the Level II hearing impairment in the right ear and Level IV 
hearing impairment in the left ear would have warranted a 
noncompensable rating as shown in 38 C.F.R. § 4.87, Table VII 
(1988).  The Board notes, however, that Public Law 102-86, 
signed by the President in August 1991 provided that no 
reduction in rating would be made due to a change in the 
Rating Schedule.  There is, therefore, no basis for 
considering a noncompensable rating as of July 1991 in terms 
of "staged" ratings that may be considered under Fenderson.  
The Board further notes that test results in February 2003 
did not support a compensable rating under the current rating 
criteria.  The Board notes, however, that prior and 
subsequent examinations support the currently assigned 
10 percent rating, and this has been the consistent result 
throughout the entire period starting from December 1985.  
The test results have, however, at no time met or 
approximated the degree of hearing impairment required for 
the next higher 20 percent schedular rating.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran, from the original grant of service connection 
for bilateral hearing loss to the present.  See 38 C.F.R. 
§§ 4.1, 4.2 (2004); Fenderson, supra.  However, the veteran's 
bilateral sensorineural hearing loss does not warrant a 
higher schedular evaluation.  Should the veteran's hearing 
loss disability change in the future, he may file another 
claim for an increased evaluation for hearing loss, but at 
the present time there is no basis for a higher evaluation.  
See 38 C.F.R. § 4.1.  

The Board acknowledges the veteran's contentions that his 
hearing loss has interfered with his ability to hold jobs in 
the past, and he testified to this effect at the March 2004 
hearing.  The Board notes that the record includes an April 
1991 statement from the veteran in which he listed prior 
employers where he worked as a truck driver.  He said he 
could not understand directions, addresses, etc. and was deaf 
or fired from the job stating that he lasted from a few 
months to a year on the job.  Although provided the 
opportunity to do so, the veteran provided no independent 
evidence related to his assertions of entitlement to an 
extra-schedular rating.  

Under the circumstances, there is no showing that the 
veteran's bilateral service-connected hearing loss reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a rating in excess of 10 percent on 
an extra-schedular basis, and indeed, neither the veteran nor 
his representative has identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing, other than the 
veteran's assertions, that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), and the condition is not shown 
to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.  

	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


